If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re BISHOP, Minor.                                                December 3, 2019

                                                                    No. 349148
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 15-519604-NA


Before: METER, P.J., and JANSEN and GLEICHER, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s termination of her parental rights
to her minor son, GB, under MCL 712A.19b(3)(a)(ii), (b)(i), (j), and (k)(i). We affirm.

        Respondent-mother is the biological mother to four children, but her parental rights to her
three older children were previously terminated. Two of these older children were born testing
positive for illegal substances. The trial court terminated respondent-mother’s parental rights to
all three older children after respondent-mother failed to comply with and benefit from her
service plan, particularly because of respondent-mother’s failure to address her substance-abuse
issues This appeal, however, concerns only respondent-mother’s parental rights to her youngest
child, GB, who was born testing positive for cocaine, opiates, and marijuana. Following GB’s
birth, petitioner filed an initial petition to terminate respondent-mother’s parental rights to the
child. The trial court found statutory grounds to terminate respondent-mother’s parental rights to
GB under MCL 712A.19b(3)(a)(ii), (b)(i), (j), and (k)(i) and concluded that termination of
respondent-mother’s parental rights was in GB’s best interests because of respondent-mother’s
unwillingness to address her substance abuse or the other issues necessitating the trial court’s
jurisdiction.

        On appeal, respondent-mother does not directly challenge the trial court’s statutory-
grounds or best-interest findings. Respondent-mother argues only that the trial court’s
termination of her parental rights was premature because petitioner did not engage in reasonable
efforts to reunify her with GB because petitioner did not investigate GB’s maternal grandmother
as a possible relative placement. We review this unpreserved issue for plain error affecting
respondent-mother’s substantial rights. In re Beers, 325 Mich App 653, 677; 926 NW2d 832
(2018). “To avoid forfeiture under the plain-error rule, the proponent must establish that a clear



                                                -1-
or obvious error occurred and that the error affected substantial rights.” Id. “[A]n error affects
substantial rights if it caused prejudice, i.e., it affected the outcome of the proceedings.” Id.
(internal citation, quotation marks, and brackets omitted).

        It is noteworthy that respondent-mother frames her claim as an absence of reasonable
efforts to reunify her with GB. When a child is removed from a parent’s custody, petitioner has
the “responsibility to expend reasonable efforts to provide services to secure reunification.” In
re Frey, 297 Mich App 242, 248; 824 NW2d 569 (2012). Included in the reasonable-efforts duty
is the duty to investigate potential relative placements for the child. See MCL 712A.19a(4)(d);
MCL 722.954a(2), (5). An absence of reasonable efforts to provide services aimed at
reunification may render termination premature. In re Mason, 486 Mich 142, 152; 782 NW2d
747 (2010). “However, the petitioner is not required to provide reunification services when
termination of parental rights is the agency’s goal.” 1 In re Moss, 301 Mich App 76, 91; 836
NW2d 182 (2013) (internal citation and quotation marks omitted).

         In this case, petitioner sought termination of respondent-mother’s parental rights to GB in
the initial petition. Accordingly, petitioner was not required to provide respondent-mother with
reunification services. Id. Therefore, respondent-mother’s argument that petitioner failed to
make reasonable efforts to reunify her with GB by investigating a relative placement with the
maternal grandmother is without merit.

        In any event, even had petitioner been required to provide respondent-mother with
reunification services, respondent-mother is still not entitled to relief. Notably, while petitioner
may have a duty to provide reunification services, parents have a commensurate responsibility to
participate in the services that are offered. In re Frey, 297 Mich App 242, 248; 824 NW2d 569
(2012). Logically, with regard to placement services, these corresponding duties mean that, if
petitioner has a duty to investigate placement with relatives, respondent-mother has a
commensurate duty to assist this investigation by providing petitioner with the information
necessary to complete it. In this case, it is clear that petitioner attempted to investigate potential
relative placements but respondent-mother failed to respond to petitioner’s phone calls or
provide any relevant information. While the trial court opined that the maternal grandmother—
who, by all accounts, assumed an active role in respondent-mother’s parenting—could provide
her information directly to petitioner, the maternal grandmother failed to do so. Petitioner held a
family team meeting that neither respondent-mother nor the maternal grandmother attended and
respondent-mother’s and the maternal grandmother’s absence from many hearings and trial made
it impossible to discuss the issue before the circuit court. Indeed, respondent-mother moved her
place of residence without providing petitioner with a forwarding address, thereby cutting off an
alternative method of communication. Therefore, because respondent-mother failed in her


1
  This principle applies to an initial petition seeking termination under MCL 712A.19b(3)(a), (b),
(d), (e), (f), (g), (h), (i), (j), (k), (1), or (m). See In re Moss, 301 Mich App at 91. Petitioner may
still be required to provide reunification efforts if termination is not sought under one of these
subsections. Nonetheless, because petitioner sought termination in the initial petition under
subsections (a), (b), (j), and (k), it was not required to provide reunification services.


                                                 -2-
commensurate duty to participate in the placement services, respondent-mother’s reasonable-
efforts argument is without merit.

        Finally, it is clear that, even had petitioner erred by failing to investigate placement with
the maternal grandmother, the error would not affect respondent-mother’s substantial rights
because the record from the proceedings regarding the three older children demonstrates that the
maternal grandmother would not have been an appropriate placement for GB. The record from
the prior proceedings indicates that the maternal grandmother attended many of the parenting-
time sessions with the older children, during which she would try to start fights with the
caseworkers. Indeed, the trial court forbade the maternal grandmother from attending visits with
the three older children because her behavior at visits was “unacceptable” and “inciteful.”
Moreover, while the maternal grandmother was largely absent from the proceedings involving
GB, she did attend many of the hearings involving the older children. The maternal
grandmother’s presence at these proceedings, however, was less than helpful as her frequent
outbursts and other inappropriate courtroom behavior prompted the trial court to preclude her
from testifying.

        Relatedly, the maternal grandmother’s failure to contact petitioner regarding placement
indicates that, despite respondent-mother’s argument, the maternal grandmother was not
seriously ready to accept placement of the children. Therefore, because the maternal
grandmother was not an appropriate or willing placement for the children, any alleged failure to
investigate the maternal grandmother as a relative placement did not affect the outcome of the
proceeding. Accordingly, respondent-mother cannot show that the alleged error affected her
substantial rights.

       Affirmed.



                                                              /s/ Patrick M. Meter
                                                              /s/ Kathleen Jansen




                                                -3-